         Case 1:19-cv-05727-JPO-RWL Document 81 Filed 06/23/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                 6/23/2020
EDWARD BANKS,                                                  :
                                                               :   19 Civ. 05727 (JPO) (RWL)
                                    Plaintiff,                 :
                                                               :   ORDER
                  - against -                                  :
                                                               :
MCGLYNN, HAYS & CO., INC., et al.,                             :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

         This matter has been referred to me for general pretrial purposes, including

resolution of the discovery dispute reflected in Dkt. 76-79. The matter is resolved as

follows:

         1. Defendants’ request for a pre-motion conference is denied.

         2. The meet and confer obligation can, and particularly during the pandemic

should, be satisfied via telephone, not email.

         3. Any dispute about Defendants’ document requests is premature as Plaintiff has

committed to respond by July 13, 2020.

         4. Plaintiff has adequately responded to Defendants’ interrogatories but has a

continuing obligation to supplement. Regarding alleged emotional distress, Plaintiff must

indicate whether he is pursuing more than garden variety damages and, if so, on what

basis.

         5. The parties need to do better to cooperate.




                                                        1
      Case 1:19-cv-05727-JPO-RWL Document 81 Filed 06/23/20 Page 2 of 2



                                         SO ORDERED.



                                         _______________________________
                                         ROBERT W. LEHRBURGER
                                         UNITED STATES MAGISTRATE JUDGE

Dated:       June 23, 2020
             New York, New York

Copies transmitted to all counsel of record.




                                               2
